 1   BRYAN A. MERRYMAN (SBN 134357)                               Dan Terzian (SBN 283835)
     bmerryman@whitecase.com                                      PIERCE BAINBRIDGE BECK PRICE &
 2   CATHERINE S. SIMONSEN (SBN 307325)                           HECHT LLP
     catherine.simonsen@whitecase.com                             355 S. Grand Avenue, 44th Floor
 3   WHITE & CASE LLP                                             Los Angeles, CA 90071
     555 S. Flower Street, Suite 2700                             Telephone: (213) 262-9333
 4   Los Angeles, CA 90071-2433                                   Facsimile: (213) 279-2008
     Telephone: (213) 620-7700                                    Email: bdunne@piercebainbridge.com
 5   Facsimile: (213) 452-2329
                                                                  Harmeett K. Dhillon (SBN 207873)
 6   BIJAL V. VAKIL (SBN 192878)                                  DHILLON LAW GROUP
     bvakil@whitecase.com                                         177 Post Street, Suite 700
 7   JEREMY OSTRANDER (SBN 233489)                                San Francisco, CA 94108
     jostrander@whitecase.com                                     Telephone: (415) 433-1700
 8   HALLIE KIERNAN (SBN 313541)                                  Facsimile: (415) 520-6593
     hallie.kiernan@whitecase.com                                 Email: harmeet@dhillonlaw.com
 9   KRISTEN PREVITO
     kristen.previto@whitecase.com                                Attorneys for Plaintiffs Sharidan L. Stiles and
10   WHITE & CASE LLP                                             Stiles 4 U, Inc.
     3000 El Camino Real
11   Two Palo Alto Square, Suite 900                              Zachary Page (SBN 293885)
     Palo Alto, CA 94306                                          CONKLE, KREMER & ENGEL
12   Telephone: (650) 213-0300                                    Professional Law Corporation
     Facsimile: (650) 213-8158                                    3130 Wilshire Boulevard, Suite 500
13                                                                Santa Monica, CA 90403
      STEFAN M. MENTZER (admitted pro hac vice)                   Telephone: (310) 998-9100, ext. 105
14    smentzer@whitecase.com                                      Facsimile: (310) 998-9109
      WHITE & CASE LLP                                            Email: mkremer@conklelaw.com
15    1221 Avenue of the Americas, Floor 49
      New York, NY 10020                                          Attorneys for Defendant American
16    Telephone: (212) 819-8200                                   International Industries
      Facsimile: (212) 354-8113
17
     Attorneys for Defendant
18   Walmart Inc.
19

20                                               UNITED STATES DISTRICT COURT

21                                             EASTERN DISTRICT OF CALIFORNIA

22   SHARIDAN STILES, an individual, STILES 4                     Case No. 2:14-cv-02234-KJM-DMC
     U, INC., a California corporation,
23                                                                STIPULATION AND [PROPOSED]
                                       Plaintiffs,                ORDER TO EXTEND THE
24                                                                DEADLINES TO CONDUCT
                   v.                                             CERTAIN FACT DEPOSITIONS TO
25                                                                MAY 1, 2020 AND TO DISCLOSE
     WALMART INC., and AMERICAN                                   EXPERT REBUTTAL REPORTS TO
26   INTERNATIONAL INDUSTRIES,                                    MAY 9, 2020
27                                     Defendants.
28

     1/21/2020 09:32                                                        STIPULATION AND [PROPOSED] ORDER;
     [w01 12 CAeasternPleading dotm]                                                     No. 2:14-cv-02234-KJM-DMC
 1               Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“plaintiffs”) and defendants Walmart Inc.

 2   (“Walmart”) and American International Industries (“AII”) (collectively, “defendants”), by and

 3   through their respective counsel, hereby stipulate as follows:

 4               WHEREAS, the present deadline to complete the fact depositions of Jeanne Helfrich,

 5   Robin Foshee, Procter & Gamble, and Onyx Corp. is March 31, 2020, and discovery is otherwise

 6   closed; and

 7               WHEREAS, the present deadline to disclose expert rebuttal reports is April 9, 2020, and

 8   defendants need to depose plaintiffs’ experts, whom were just disclosed on March 9, 2020, well

 9   in advance of the deadline to serve expert rebuttal reports; and

10               WHEREAS, Federal Rule of Civil Procedure 16(b)(4) permits the modification of a

11   pretrial scheduling order for good cause;

12               WHEREAS, the parties submit that good cause exists (1) to extend the deadline to

13   complete the depositions of Jeanne Helfrich, Robin Foshee, Procter & Gamble, and Onyx Corp.

14   to May 1, 2020, and (2) to extend the deadline to disclose expert rebuttal reports by one month, to

15   May 9, 2020, to allow additional time to depose plaintiffs’ three experts (as well as potentially

16   defendants’ disclosed expert)1 prior to service of rebuttal reports, because the global Coronavirus

17   (COVID-19) pandemic has created considerable risks associated with travel, see Bill Chappell,

18   NPR, Coronavirus: COVID-19 Is Now Officially A Pandemic, WHO Says (Mar. 11, 2020); the

19   leading health authorities counsel against all non-essential travel, see Centers for Disease Control

20   and Prevention, Coronavirus Disease 2019 (COVID-19) (Mar. 7, 2020); and the aforementioned

21   depositions would require multiple attorneys and the witnesses to travel around the country on

22   seven or eight occasions over the next approximately three weeks—subjecting them to substantial

23   risk of contracting and/or spreading COVID-19—if the aforementioned deadlines are not

24   extended;

25               WHEREAS, the parties agree that the requested extension best serves the interests of the

26   Court and the parties in efficiently and safely conducting fact depositions and the depositions of

27
     1
28     Plaintiffs will likely elect to depose defendants’ disclosed expert after the service of rebuttal
     reports.
                                                         -1-
     1/21/2020 09:32                                                      STIPULATION AND [PROPOSED] ORDER;
     [w01 12 CAeasternPleading dotm]                                                   No. 2:14-cv-02234-KJM-DMC
 1   experts prior to service of expert rebuttal reports;

 2               THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

 3   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

 4   AS FOLLOWS:

 5               The deadline to complete the depositions of Jeanne Helfrich, Robin Foshee, Procter &

 6   Gamble, and Onyx Corp. is extended up to and including May 1, 2020;

 7               The deadline to disclose expert rebuttal reports is extended up to and including May 9,

 8   2020; and

 9               Fact discovery otherwise remains closed, and all other dates and deadlines remain

10   unchanged.

11

12                                                    Respectfully submitted,

13   Dated: March 13, 2020                            WHITE & CASE LLP
14
                                                      /s/ Bryan A. Merryman
15                                                    Bryan A. Merryman (SBN 134357)
                                                      WHITE & CASE LLP
16                                                    555 S. Flower Street, Suite 2700
                                                      Los Angeles, CA 90071-2433
17                                                    Telephone: (213) 620-7700
                                                      Facsimile: (213) 452-2329
18                                                    Email: bmerryman@whitecase.com
19                                                    Attorneys for Defendant Walmart Inc.
20
     Dated: March 13, 2020                            CONKLE, KREMER, ENGEL,
21                                                    PROFESSIONAL LAW CORPORATION

22                                                    /s/ Zachary Page
                                                      Zachary Page (SBN 293885)
23                                                     (as authorized on March X, 2020)
                                                      Conkle, Kremer & Engel
24                                                    Professional Law Corporation
                                                      3130 Wilshire Boulevard, Suite 500
25                                                    Santa Monica, CA 90403
                                                      Telephone: (310) 998-9100, ext. 105
26                                                    Facsimile: (310) 998-9109
                                                      Email: m.kremer@conklelaw.com
27
                                                      Attorneys for Defendant American International
28                                                    Industries
                                                            -2-
     1/21/2020 09:32                                                     STIPULATION AND [PROPOSED] ORDER;
     [w01 12 CAeasternPleading dotm]                                                  No. 2:14-cv-02234-KJM-DMC
 1   Dated: March 13, 2020                            PIERCE BAINBRIDGE BECK PRICE
 2                                                    & HECHT LLP

 3                                                    /s/ Dan Terzian
                                                      Dan Terzian (SBN 283835)
 4                                                      (as authorized on March X, 2020)
                                                      PIERCE BAINBRIDGE BECK PRICE &
 5                                                    HECHT LLP
                                                      355 S. Grand Avenue, 44th Floor
 6                                                    Los Angeles, CA 90071
                                                      Telephone: (213) 262-9333
 7                                                    Facsimile: (213) 279-2008
                                                      Email: bdunne@piercebainbridge.com
 8
                                                      DHILLON LAW GROUP
 9
                                                      Harmeet K. Dhillon
10                                                    DHILLON LAW GROUP
                                                      177 Post Street, Suite 700
11                                                    San Francisco, CA 94108
                                                      Telephone: (415) 433-1700
12                                                    Facscimile: (415) 520-6593
                                                      Email: harmeet@dhillonlaw.com
13
                                                      Attorneys for Plaintiffs Sharidan L. Stiles and
14                                                    Stiles 4 U, Inc.
15

16

17                                                    ORDER

18               Accordingly, IT IS SO ORDERED THAT:
19               1. The deadline to complete the depositions of Jeanne Helfrich, Robin Foshee, Procter &
20                     Gamble, and Onyx Corp. is extended up to and including May 1, 2020;
21               2. The deadline to disclose expert rebuttal reports is extended up to and including May 9,
22                     2020; and
23               3. Fact discovery otherwise remains closed, and all other dates and deadlines remain
24                     unchanged.
25   DATED: March 24, 2020.
26

27

28
                                                           -3-
     1/21/2020 09:32                                                     STIPULATION AND [PROPOSED] ORDER;
     [w01 12 CAeasternPleading dotm]                                                  No. 2:14-cv-02234-KJM-DMC
